 



Exhibit 10.1
EXHIBIT B
FORM OF EMPLOYEE MATTERS AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            SECTION 1 DEFINITIONS     1  
 
           
1.1
  DEFINITIONS     1  
 
           
1.2
  GENERAL INTERPRETIVE PRINCIPLES     7  
 
            SECTION 2 GENERAL PRINCIPLES     8  
 
           
 
  (a) Synovus     8  
 
  (b) TSYS     8  
 
  (c) Reimbursements     8  
 
           
2.2
  TSYS PARTICIPATION IN SYNOVUS BENEFIT PLANS     8  
 
           
2.3
  COMPARABLE COMPENSATION AND BENEFITS     9  
 
           
2.4
  SERVICE RECOGNITION     9  
 
            SECTION 3 INDIVIDUAL ACCOUNT RETIREMENT PLANS     9  
 
           
3.1
  TSYS 401(k) PLAN     9  
 
           
 
  (a) Establishment of the TSYS 401(k) Plan     9  
 
  (b) Transfer of Synovus 401(k) Plan Assets     10  
 
  (c) Continuation of Elections     10  
 
           
3.2
  TSYS PROFIT SHARING PLAN     11  
 
           
 
  (a) Establishment of the TSYS Profit Sharing Plan     11  
 
  (b) Transfer of Synovus Profit Sharing Plan Assets     11  
 
  (c) Continuation of Elections     12  
 
           
3.3
  TSYS MONEY PURCHASE PENSION PLAN     12  
 
           
 
  (a) Establishment of the TSYS Money Purchase Pension Plan     12  
 
  (b) Transfer of Synovus Money Purchase Plan Assets     13  
 
  (c) Continuation of Elections     13  
 
           
3.4
  RECIPROCAL PROVISIONS FOR SYNOVUS DTEs     13  
 
           
 
  (a) Transfer of Delayed TSYS Plan Assets     13  
 
  (b) Continuation of Elections     14  
 
  (c) Service and Compensation Credit     14  
 
           
3.5
  Required Plan Provisions     14  
 
            SECTION 4 DEFERRED COMPENSATION PLANS AND CHANGE IN CONTROL
ARRANGEMENTS     14  

i 



--------------------------------------------------------------------------------



 



                      Page  
 
           
4.1
  SYNOVUS DCP     14  
 
           
 
  (a) Synovus Participants     14  
 
  (b) TSYS Participants     15  
 
           
4.2
  CHANGE IN CONTROL ARRANGEMENTS     15  
 
            SECTION 5 SELF-INSURED MEDICAL COVERAGE AND VEBA     16  
 
           
 
  (a) Adoption of TSYS Retiree Medical Plan, TSYS Employee Health Plan and TSYS
VEBA     16  
 
  (b) Assumption of Liabilities by TSYS     16  
 
  (c) Transfer of Assets     16  
 
            SECTION 6 HEALTH, WELFARE AND OTHER PLANS     17  
 
           
6.1
  ADOPTION OF HEALTH, WELFARE AND OTHER PLANS     17  
 
           
 
  (a) Adoption of the TSYS Welfare Plans     17  
 
  (b) Terms of Participation in TSYS Welfare Plans and TSYS Miscellaneous Plans
    17  
 
  (c) Continuation of Elections     18  
 
           
6.2
  LIABILITIES FOR CLAIMS     18  
 
           
 
  (a) TSYS Employees and Former TSYS Employees     18  
 
  (b) TSYS DTEs     19  
 
  (c) Synovus Liabilities     19  
 
            SECTION 7 FLEXIBLE SPENDING ACCOUNT PLANS     19  
 
           
7.1
  PLANS     19  
 
           
7.2
  CASH TRANSFERS     19  
 
           
7.3
  SYNOVUS DTEs     20  
 
            SECTION 8 COBRA     20  
 
           
8.1
  TSYS PARTICIPANTS     20  
 
           
8.2
  TSYS DTEs     20  
 
           
8.3
  SYNOVUS DTEs     20  
 
            SECTION 9 LONG-TERM DISABILITY     21  
 
            SECTION 10 WORKERS’ COMPENSATION     21  
 
            SECTION 11 SEVERANCE BENEFITS     21  
 
            SECTION 12 ANNUAL INCENTIVE PLANS     21  
 
            SECTION 13 EQUITY INCENTIVE PLANS     22  

ii 



--------------------------------------------------------------------------------



 



                      Page  
 
           
13.1
  EQUITY INCENTIVE AWARDS     22  
 
           
13.2
  TREATMENT OF OUTSTANDING SYNOVUS OPTIONS     22  
 
           
 
  (a) Synovus Employees     22  
 
  (b) TSYS Employees     23  
 
  (c) Synovus DTEs and TSYS DTEs     23  
 
           
13.3
  TREATMENT OF OUSTANDING TSYS OPTIONS     24  
 
           
13.4
  TREATMENT OF OUTSTANDING RESTRICTED STOCK     25  
 
           
 
  (a) General     25  
 
  (b) Tax Aspects     25  
 
  (c) Forfeitures     26  
 
           
13.5
  STOCK PURCHASE PLANS     26  
 
            SECTION 14 TIME OFF BENEFITS     26  
 
           
14.1
  TSYS EMPLOYEES AND TSYS DTES     26  
 
           
14.2
  SYNOVUS DTE     26  
 
            SECTION 15 DIRECTOR PLANS     27  
 
            SECTION 16 INDEMNIFICATION     27  
 
            SECTION 17 GENERAL AND ADMINISTRATIVE     27  
 
           
17.1
  SHARING OF INFORMATION     27  
 
           
17.2
  TRANSFER OF EMPLOYEE RECORDS     27  
 
           
17.3
  REASONABLE EFFORTS/COOPERATION     28  
 
           
17.4
  EMPLOYER RIGHTS     28  
 
           
17.5
  NO THIRD-PARTY BENEFICIARIES     28  
 
           
17.6
  CONSENT OF THIRD PARTIES     28  
 
           
17.7
  BENEFICIARY DESIGNATION/RELEASE OF INFORMATION/RIGHT TO REIMBURSEMENT     28  
 
           
17.8
  NOT A CHANGE IN CONTROL     29  
 
            SECTION 18 MISCELLANEOUS     29  
 
           
18.1
  EFFECT IF DISTRIBUTION DOES NOT OCCUR     29  
 
           
18.2
  RELATIONSHIP OF PARTIES     29  
 
           
18.3
  INDIRECT ACTION     29  
 
           
18.4
  NOTICES     29  

iii 



--------------------------------------------------------------------------------



 



                      Page  
 
           
18.5
  ENTIRE AGREEMENT     29  
 
           
18.6
  AMENDMENTS AND WAIVERS     30  
 
           
18.7
  GOVERNING LAW     30  
 
           
18.8
  HEADINGS     30  
 
           
18.9
  COUNTERPARTS     30  
 
           
18.10
  ASSIGNMENT     30  
 
           
18.11
  SEVERABILITY     30  

      SCHEDULES   SECTION  
Schedule A
  Section 4.2
Schedule B
  Section 4.2
Schedule C
  Section 6.1(a)

iv 



--------------------------------------------------------------------------------



 



FORM OF EMPLOYEE MATTERS AGREEMENT
     This Employee Matters Agreement (the “Agreement”), dated as of
                    , 2007 is by and between Synovus Financial Corp., a Georgia
corporation (“Synovus”) and Total System Services, Inc., a Georgia corporation
(“TSYS”).
     WHEREAS, the Board of Directors of Synovus has determined that it is in the
best interests of Synovus to separate Synovus and TSYS into two independent
public companies on the terms and subject to the conditions set forth in the
Agreement and Plan of Distribution, dated as of                     , 2007, (the
“Distribution Agreement”);
     WHEREAS, in furtherance of the foregoing, Synovus has announced its
intention to distribute its 81% equity interest in TSYS to its shareholders;
     WHEREAS, in furtherance of the foregoing, Synovus, Columbus Bank and Trust
Company, a Georgia bank and trust company (“CB&T”) and TSYS have entered into
the Distribution Agreement and other Ancillary Agreements that will govern
certain matters relating to the relationship between Synovus and TSYS prior to
and following the Distribution; and
     WHEREAS, pursuant to the Distribution Agreement, Synovus and TSYS have
agreed to enter into this Agreement for the purpose of allocating Assets,
Liabilities and responsibilities with respect to certain employee compensation
and benefit plans and programs between and among them.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:
SECTION 1
DEFINITIONS
     1.1 DEFINITIONS. Capitalized terms used, but not defined in this Agreement,
shall have the meanings assigned to such terms in the Distribution Agreement.
The following terms shall have the following meanings:
     “Agreement” shall have the meaning set forth in the preamble to this
Agreement.
     “Benefit Plan” means, with respect to an entity, each plan, program,
arrangement, agreement or commitment (whether written or unwritten, formal or
informal) that is an employment, consulting, non-competition or deferred
compensation agreement, or an executive compensation, incentive bonus or other
bonus, employee pension, profit sharing, savings, retirement, supplemental
retirement, stock option, stock purchase, stock appreciation rights, restricted
stock, other equity-based compensation, severance pay, salary continuation,
life, health, hospitalization, sick leave, vacation pay, disability or accident
insurance plan, corporate-owned or key-man life insurance or other employee
benefit plan, program, arrangement,

 



--------------------------------------------------------------------------------



 



agreement or commitment, including any “employee benefit plan” (as defined in
Section 3(3) of ERISA), sponsored or maintained by such entity (or to which such
entity contributes or is required to contribute or has any liabilities, directly
or indirectly, contingent or fixed) and excluding any Indemnification
Obligations.
     “COBRA” means the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and Sections 601 through
608 of ERISA, and any similar purpose state group health plan continuation Law.
     “Delayed 401(k) Assets” shall have the meaning set forth in
Section 3.1(b)(ii) of this Agreement.
     “Delayed Price Ratio” means, with respect to a TSYS DTE, the quotient
obtained by dividing (i) the official NYSE only closing price for TSYS Common
Stock on the last Trading Day on the NYSE immediately before such TSYS DTE’s
Transfer Date by (ii) the official NYSE only closing price for Synovus Common
Stock on the last Trading Day on the NYSE immediately before such TSYS DTE
Transfer Date.
     “Delayed Share Ratio” means, with respect to a TSYS DTE, the quotient
obtained by dividing (i) the official NYSE only closing price for Synovus Common
Stock on the last trading day on the NYSE immediately before such TSYS DTE’s
Transfer Date by (ii) the official NYSE only closing price for TSYS Common Stock
on the last Trading Day on the NYSE immediately before such TSYS DTE’s Transfer
Date.
     “Delayed TSYS Plan Assets” shall have the meaning set forth in
Section 3.4(a) of this Agreement.
     “Distribution Agreement” shall have the meaning set forth in the recitals
to this Agreement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Former Synovus Employee” means, as of the Distribution Date, any former
employee of Synovus or a Subsidiary of Synovus, other than a Former TSYS
Employee.
     “Former TSYS Employee” means, as of the Distribution Date, any former
employee of TSYS or a Subsidiary of TSYS, other than individuals to whom
long-term disability benefits are being paid under a Synovus Benefit Plan,
(1) whose active employment ended on or before the Distribution Date while such
employee was employed by TSYS or a Subsidiary of TSYS and (2) who has an account
balance under the Synovus 401(k) Plan, the Synovus Profit Sharing Plan or the
Synovus Money Purchase Plan, who has elected or is entitled to elect retiree
medical coverage under the Synovus Retiree Medical Plan or who holds outstanding
Synovus Options.
     “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, as amended.

2 



--------------------------------------------------------------------------------



 



     “Indemnification Obligations” means, as of the Distribution Date, any
Liabilities of Synovus or a Subsidiary of Synovus to indemnify any employee,
officer, director, or agent, or to advance to such person expenses before a
judicial or administrative determination that such person is entitled to
indemnification, such Liabilities being memorialized or otherwise provided for
in a separate agreement, Articles of Incorporation or Bylaws.
     “IRS” means the Internal Revenue Service.
     “Participating Company” means Synovus or any Person (other than an
individual) participating in a Synovus Benefit Plan.
     “Remaining Synovus Option” shall have the meaning set forth in
Section 13.2(a) of this Agreement.
     “Subsidiary” means any corporation, any limited liability company, any
partnership or other legal entity of which a person or its subsidiaries owns,
directly or indirectly, more than 50% of the stock or other equity interests
entitled to vote on the election of the members of the board of directors or
similar governing body.
     “Synovus” shall have the meaning set forth in the Preamble to this
Agreement.
     “Synovus Benefit Plan” means any Benefit Plan sponsored, maintained or
contributed to by Synovus or any Subsidiaries of Synovus including, without
limitation, the Synovus 401(k) Plan, the Synovus Profit Sharing Plan, the
Synovus Miscellaneous Plans, the Synovus Money Purchase Plan, the Synovus
Flexible Spending Account Plan, the Synovus DCP, the Synovus Retiree Medical
Plan, and the Synovus Welfare Plans.
     “Synovus Committee” means the compensation committee of the Board of
Directors of Synovus.
     “Synovus DCP” means the Synovus Financial Corp./Total System Services, Inc.
Deferred Compensation Plan.
     “Synovus DTEs” means those TSYS Employees who transfer from the TSYS Group
to the Synovus Group after the Distribution Date but prior to the first
anniversary of the Distribution Date (or such later date as mutually agreed to
by the Parties).
     “Synovus Employee” means any individual who immediately before and
immediately following the Distribution Date is employed by Synovus or any member
of the Synovus Group as a common law employee, including active employees and
employees on vacation, approved leave of absence or serial severance.
     “Synovus Employee Stock Purchase Plan” shall have the meaning set forth in
Section 13.5 of this Agreement.

3



--------------------------------------------------------------------------------



 



     “Synovus Flexible Spending Account Plan” shall have the meaning set forth
in Section 7.1 of this Agreement.
     “Synovus 401(k) Plan” means the Synovus/TSYS 401(k) Savings Plan.
     “Synovus 401(k) Trust” means the trust which is part of the Synovus 401(k)
Plan.
     “Synovus Group” means Synovus and its “affiliates” (as such term is defined
in the Tax Sharing Agreement dated                     , 2007 by and among
Synovus, CB&T and TSYS).
     “Synovus Miscellaneous Plan” shall have the meaning set forth in Section
          of this Agreement.
     “Synovus Money Purchase Plan” means the Synovus/TSYS Money Purchase Pension
Plan.
     “Synovus Money Purchase Trust” means the trust which is part of the Synovus
Money Purchase Plan.
     “Synovus Option” shall have the meaning set forth in Section 13.2(a) of
this Agreement.
     “Synovus Participant” means any individual who, immediately following the
Distribution Date, is a Synovus Employee, a Former Synovus Employee or a
beneficiary, dependent or alternate payee of any of the foregoing.
     “Synovus Post-Distribution Stock Value” means the average volume-weighted
trading price of Synovus Common Stock for the ten trading days on the New York
Stock Exchange immediately following the Distribution Date.
     “Synovus Pre-Distribution Stock Value” means the official New York Stock
Exchange only “regular way” closing price for Synovus Common Stock on the last
Trading Day on the New York Stock Exchange immediately before the Distribution
Date.
     “Synovus Price Ratio” means the quotient obtained by dividing the Synovus
Post-Distribution Stock Value by the Synovus Pre-Distribution Stock Value.
     “Synovus Profit Sharing Plan” means the Synovus/TSYS Profit Sharing Plan.
     “Synovus Profit Sharing Trust” means the trust which is part of the Synovus
Profit Sharing Plan.
     “Synovus Restricted Stock” means a restricted stock award under any of the
Synovus Stock Plans.
     “Synovus Share Ratio” means the quotient obtained by dividing the Synovus
Pre-Distribution Stock Value by the Synovus Post-Distribution Stock Value.

4



--------------------------------------------------------------------------------



 



     “Synovus Stock Plans” means, collectively, the Synovus Financial Corp. 1994
Long-Term Incentive Plan, the Synovus Financial Corp. 2000 Employee Long-Term
Incentive Plan, the Synovus Financial Corp. 2002 Long-Term Incentive Plan, and
the Synovus Financial Corp. 2007 Omnibus Plan and any other stock option or
stock incentive compensation plan or arrangement for employees, officers or
directors of Synovus, other than the Synovus Employee Stock Purchase Plan.
     “Synovus VEBA” shall have the meaning set forth in Section 5(c) of this
Agreement.
     “Synovus Welfare Plans” shall have the meaning set forth in Section 7.1(a)
of this Agreement.
     “TSYS” shall have the meaning set forth in the Preamble to this Agreement.
     “TSYS Benefit Plan” means any Benefit Plan sponsored, maintained or
contributed to by any member of the TSYS Group after the Distribution Date
including, without limitation, the TSYS DCP, the TSYS 401(k) Plan, the TSYS
Profit Sharing Plan, the TSYS Miscellaneous Plans, the TSYS Money Purchase Plan,
the TSYS Flexible Spending Account Plan, the TSYS Retiree Medical Plan and the
TSYS Welfare Plans, and any Benefit Plan assumed or adopted by any member of the
TSYS Group.
     “TSYS DCP” shall have the meaning set forth in Section 4.1(b)(i) of this
Agreement.
     “TSYS DTEs” means those Synovus Employees who transfer from the Synovus
Group to the TSYS Group after the Distribution Date but prior to the first
anniversary of the Distribution Date (or such later date as mutually agreed to
by the Parties).
     “TSYS Employee” means any individual who immediately before and immediately
after the Distribution Date is employed by TSYS or any member of the TSYS Group
as a common law employee, including active employees and employees on vacation,
approved leave of absence or serial severance.
     “TSYS Employee Stock Purchase Plan” shall have the meaning set forth in
Section 13.5 of this Agreement.
     “TSYS 401(k) Assets” shall have the meaning set forth in Section 3.1(b)(i)
of this Agreement.
     “TSYS 401(k) Participants” shall have the meaning set forth in
Section 3.1(a) of this Agreement.
     “TSYS 401(k) Plan” shall have the meaning set forth in Section 3.1(a) of
this Agreement.
     “TSYS 401(k) Trust” means the trust which is part of the TSYS 401(k) Plan.

5



--------------------------------------------------------------------------------



 



     “TSYS Flexible Spending Account Plan” shall have the meaning set forth in
Section 7.1 of this Agreement.
     “TSYS Group” means TSYS and its “affiliates” (as such term is defined in
the Tax Sharing Agreement dated                                         , 2007
by and among Synovus, Columbus Bank and Trust Company and TSYS).
     “TSYS Miscellaneous Plans” shall have the meaning set forth in
Section 6.1(a) of this Agreement.
     “TSYS Money Purchase Assets” shall have the meaning set forth in
Section 3.3(b)(i) of this Agreement.
     “TSYS Money Purchase Participants” shall have the meaning set forth in
Section 3.3(a)(i) of this Agreement.
     “TSYS Money Purchase Pension Plan” shall have the meaning set forth in
Section 3.3(a)(i) of this Agreement.
     “TSYS Option” shall have the meaning set forth in Section 13.2(b) of this
Agreement.
     “TSYS Participant” means any individual who, immediately following the
Distribution Date, is a TSYS Employee, a Former TSYS Employee, or a beneficiary,
dependent or alternate payee of a TSYS Employee or Former TSYS Employee.
     “TSYS Price Ratio” means the quotient obtained by dividing the TSYS Stock
Value by the Synovus Pre-Distribution Stock Value.
     “TSYS Profit Sharing Participants” shall have the meaning set forth in
Section 3.2(a)(i) of this Agreement.
     “TSYS Rabbi Trust” shall have the meaning set forth in Section 4.1(b)(i) of
this Agreement.
     “TSYS Restricted Stock” means a grant of restricted stock made under the
TSYS Stock Plans pursuant to Section 13.4 of this Agreement.
     “TSYS Retiree Medical Plan” shall have the meaning set forth in Section
5(a) of this Agreement.
     “TSYS Retiree Medical Plan Participants” shall have the meaning set forth
in Section 5(a) of this Agreement.
     “TSYS Stock Plans” means, collectively, the Total System Services, Inc.
2000 Employee Long-Term Incentive Plan, the Total System Services, Inc. 2002
Long-Term Incentive Plan, and the Total System Services, Inc. 2007 Omnibus Plan
and any other stock option or stock incentive

6



--------------------------------------------------------------------------------



 



compensation plan or arrangement for employees, officers or directors of TSYS,
other than the TSYS Employee Stock Purchase Plan.
     “TSYS Share Ratio” means the quotient obtained by dividing the Synovus
Pre-Distribution Stock Value by the TSYS Stock Value.
     “TSYS Stock Value” means the average volume-weighted trading price of TSYS
Common Stock for the ten trading days on the New York Stock Exchange immediately
following the Distribution Date.
     “TSYS VEBA” shall have the meaning set forth in Section 5(a) of this
Agreement.
     “TSYS Welfare Plans” shall have the meaning set forth in Section 6.1(a) of
this Agreement.
     “Transaction Change Date” shall mean the date as of which TSYS consummates
an “Acquisition Transaction” (as such term is defined in Section 1 of the
Transition Services Agreement dated as of                     , 2007 by and
between Synovus and TSYS).
     “Transfer Date” means, with respect to a TSYS DTE, the date that such TSYS
DTE commences active employment with a member of the TSYS Group, and with
respect to a Synovus DTE, the date that such Synovus DTE commences active
employment with a member of the TSYS Group.
     “U.S.” means the United States of America.
     1.2 GENERAL INTERPRETIVE PRINCIPLES. (a) Words in the singular shall
include the plural and vice versa, and words of one gender shall include the
other gender, in each case, as the context requires; (b) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement and not to any particular
provision of this Agreement, and references to Section and Schedules are
references to the Sections and Schedules to this Agreement unless otherwise
specified; (c) the word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation,” unless otherwise
specified; (d) any reference to any U.S. federal, state, or local statute or Law
shall be deemed to also refer to all rules and regulations promulgated under
such statute or Law, unless the context otherwise requires; and (e) except as
otherwise provided herein, any reference to an TSYS Benefit Plan or a Synovus
Benefit Plan shall be deemed to refer to any such plan as it may have been, or
be, amended, restated or otherwise supplemented from time to time.

7



--------------------------------------------------------------------------------



 



SECTION 2
GENERAL PRINCIPLES
     2.1 ASSUMPTION AND RETENTION OF LIABILITIES; RELATED ASSETS.
     (a) Synovus. As of the Distribution Date, except as otherwise expressly
provided for in this Agreement, Synovus shall, or shall cause one or more
members of the Synovus Group to, assume or retain, as applicable, and Synovus
hereby agrees to pay, perform, fulfill and discharge, in due course in full
(i) all Liabilities under all Synovus Benefit Plans, (ii) all Liabilities with
respect to the employment, service, termination of employment or termination of
service of all Synovus Employees, Former Synovus Employees and their dependents
and beneficiaries and (iii) any other Liabilities expressly assigned or
allocated to Synovus or any member of the Synovus Group under this Agreement and
TSYS shall have no responsibility for any such Liabilities.
     (b) TSYS. As of the Distribution Date, except as otherwise expressly
provided for in this Agreement, TSYS shall, or shall cause one or more members
of the TSYS Group to, assume or retain, as applicable, and TSYS hereby agrees to
pay, perform, fulfill and discharge, in due course in full (i) all Liabilities
under all TSYS Benefit Plans, (ii) all Liabilities with respect to the
employment, service, termination of employment or termination of service of all
TSYS Employees, Former TSYS Employees and their dependents and beneficiaries and
(iii) any other Liabilities expressly assigned or allocated to TSYS or any
member of the TSYS Group under this Agreement, and Synovus shall have no
responsibility for any such Liabilities.
     (c) Reimbursements.
     (i) From time to time after the Distribution Date, TSYS shall promptly
reimburse Synovus, upon Synovus’ reasonable request and the presentation by
Synovus of such substantiating documentation as TSYS shall reasonably request,
for the cost of any Liabilities satisfied by Synovus or any member of the
Synovus Group that are pursuant to this Agreement the responsibility of TSYS or
any member of the TSYS Group.
     (ii) From time to time after the Distribution Date, Synovus shall promptly
reimburse TSYS, upon TSYS’ reasonable request and the presentation by TSYS of
such substantiating documentation as Synovus shall reasonably request, for the
cost of any Liabilities satisfied by TSYS or any member of the TSYS Group that
are pursuant to this Agreement the responsibility of Synovus or any member of
the Synovus Group.
     2.2 TSYS PARTICIPATION IN SYNOVUS BENEFIT PLANS. Except as otherwise
expressly provided for in this Agreement or as otherwise expressly agreed to in
writing between the Parties, (i) effective as of the Distribution Date, TSYS and
each member of the TSYS Group shall cease to be a Participating Company, and
(ii) each (A) TSYS Participant and each other employee of the TSYS Group as of
the Distribution Date, and (B) TSYS DTE, effective as of such TSYS DTE’s
Transfer Date, shall cease to participate in, be covered by, accrue benefits
under, be eligible to contribute to or have any rights under any Synovus Benefit
Plan, and Synovus and TSYS shall take all necessary action to effectuate each
such cessation.

8



--------------------------------------------------------------------------------



 



     2.3 COMPARABLE COMPENSATION AND BENEFITS. For the period commencing on the
Distribution Date and ending on the earlier of December 31, 2008 or the
Transaction Change Date, TSYS (acting directly or through a member of the TSYS
Group) will provide each TSYS Employee with compensation opportunities
(including, without limitation, salary, wages, commissions and bonus
opportunities) and employee benefits that are in TSYS’s opinion, substantially
comparable, in the aggregate, to the compensation opportunities and employee
benefits to which such TSYS Employee was entitled to immediately prior to the
Distribution Date. With respect to each TSYS DTE whose Transfer Date occurs
prior to December 31, 2008, for the period commencing on such TSYS DTE’s
Transfer Date and ending on the earlier of December 31, 2008 or the Transaction
Change Date, TSYS (acting directly or through a member of the TSYS Group) will
provide such TSYS DTE with compensation opportunities (including, without
limitation, salary, wages, commissions and bonus opportunities) and employee
benefits that are in TSYS’s opinion, substantially comparable, in the aggregate,
to the compensation opportunities and employee benefits to which similarly
situated TSYS Employees were entitled immediately prior to such TSYS DTE’s
Transfer Date.
     2.4 SERVICE RECOGNITION. TSYS shall give each TSYS Participant and TSYS DTE
full service credit for purposes of eligibility, vesting, determination of level
of benefits, and, to the extent applicable, benefit accruals under any TSYS
Benefit Plan for such TSYS Participant’s service with any member of the Synovus
Group prior to the Distribution Date, or for a TSYS DTE, the applicable Transfer
Date, to the same extent such service was recognized by the corresponding
Synovus Benefit Plan immediately prior to the Distribution Date or for a TSYS
DTE, the applicable Transfer Date; provided, however, that such service shall
not be recognized to the extent that such recognition would result in the
duplication of benefits under a TSYS Benefit Plan and a Synovus Benefit Plan.
Synovus shall give each Synovus Participant and Synovus DTE full service credit
for purposes of eligibility, vesting, determination of level of benefits, and,
to the extent applicable, benefit accruals under any Synovus Benefit Plan for
such Synovus Participant’s service with any member of the TSYS Group prior to
the Distribution Date or, for a Synovus DTE, prior to the applicable Transfer
Date, to the same extent such service was recognized by the corresponding TSYS
Benefit Plan immediately prior to the Distribution Date or, for a Synovus DTE,
immediately prior to the applicable Transfer Date; provided, however, that such
service shall not be recognized to the extent such recognition would result in
the duplication of benefits under a TSYS Benefit Plan and a Synovus Benefit
Plan.
SECTION 3
INDIVIDUAL ACCOUNT RETIREMENT PLANS
     3.1 TSYS 401(k) PLAN.
     (a) Establishment of the TSYS 401(k) Plan.
     (i) TSYS shall establish effective as of January 1, 2008 a 401(k) plan for
the benefit of individuals who are TSYS Employees on such date (the “TSYS 401(k)
Participants”) and for the period commencing on the Distribution Date and ending
on the earlier of December 31, 2008 or the Transaction Change Date, such plan
shall have eligibility, contribution and vesting provisions which are the same
as the eligibility, contribution and vesting provisions of the

9



--------------------------------------------------------------------------------



 



Synovus 401(k) Plan as in effect on December 31, 2007 or, if the Synovus 401(k)
Plan is amended after December 31, 2007 and TSYS elects to make such amendments,
the Synovus 401(k) Plan as so amended (the “TSYS 401(k) Plan”). Each TSYS DTE
shall receive service credit under the TSYS 401(k) Plan pursuant to Section 2.4
but shall receive no credit under such plan for compensation paid by Synovus for
such service.
     (ii) TSYS before the Distribution Date shall be responsible for taking all
appropriate action to establish and administer the TSYS 401(k) Plan so that it
is qualified under Section 401(a) of the Code and that the trust which is
established as part of such plan is exempt under Section 501(a) of the Code.
TSYS on the Distribution Date shall be responsible for taking all appropriate
action to administer the TSYS 401(k) Plan so that it remains qualified under
Section 401(a) of the Code.
     (iii) TSYS (acting directly or through a member of the TSYS Group) shall be
responsible for any and all Liabilities (including all Liabilities for funding)
with respect to the TSYS 401(k) Plan.
     (b) Transfer of Synovus 401(k) Plan Assets.
     (i) As soon as reasonably practicable (but not later than thirty (30) days)
following the Distribution Date (or such other date as mutually agreed to by the
Parties), Synovus shall cause the trustee for the Synovus 401(k) Trust to
transfer in-kind the assets underlying the account balances (including any
unvested balances, outstanding loan balances and forfeitures) held in the
Synovus 401(k) Trust for the TSYS 401(k) Participants (the “TSYS 401(k) Assets”)
to the TSYS 401(k) Trust, and TSYS shall cause the TSYS 401(k) Trust to accept
the transfer of the TSYS 401(k) Assets. TSYS effective as of the date of such
transfer shall assume and fully perform, pay and discharge, all Liabilities of
the TSYS 401(k) Plan, including liabilities related to the TSYS 401(k) Assets.
The transfer of the TSYS 401(k) Assets shall be conducted in accordance with
Section 414(l) of the Code, Treasury Regulation Section 1.414(1)-1, and
Section 208 of ERISA.
     (ii) As soon as reasonably practicable (but not later than thirty
(30) days) following the one year anniversary of the Distribution Date (or such
other date as mutually agreed to by the Parties), Synovus shall cause the
trustee for the Synovus 401(k) Trust to transfer in-kind the assets underlying
account balances (including any unvested balances, any outstanding loan balances
and forfeitures) held in the Synovus 401(k) Trust for the TSYS DTEs to the TSYS
401(k) Trust (the “Delayed 401(k) Assets”), and TSYS shall cause the TSYS 401(k)
Trust to accept the transfer of the Delayed 401(k) Assets. The Delayed 401(k)
Assets shall include all contributions required to be made to the Synovus 401(k)
Plan on behalf of the TSYS DTEs for 2007. TSYS effective as of the date of such
transfer shall assume and fully perform, pay and discharge, all Liabilities
relating to the Delayed 401(k) Assets as of such transfer date. The transfer of
the Delayed 401(k) Assets shall be conducted in accordance with Section 414(l)
of the Code, Treasury Regulation Section 1.414(l)-1, and Section 208 of ERISA.
     (c) Continuation of Elections. The TSYS 401(k) Plan shall recognize all
elections, including deferral, investment and payment form elections,
beneficiary designations, and the rights of alternate payees under qualified
domestic relations orders with respect to TSYS 401(k)

10



--------------------------------------------------------------------------------



 



Participants under the Synovus 401(k) Plan. TSYS DTEs will be eligible to enroll
in the TSYS 401(k) Plan in accordance with the terms of such plan and will be
eligible to make all elections and beneficiary designations in accordance with
the terms of the TSYS 401(k) Plan and the procedures which TSYS or the TSYS
401(k) Plan has established for the making of such elections and designations.
     3.2 TSYS PROFIT SHARING PLAN.
     (a) Establishment of the TSYS Profit Sharing Plan.
     (i) TSYS shall establish effective as of January 1, 2008 a profit sharing
plan for the benefit of individuals who are TSYS Employees on such date (the
“TSYS Profit Sharing Participants”) and for the period commencing on the
Distribution Date and ending on the earlier of December 31, 2008 or the
Transaction Change Date, such plan shall have eligibility, contribution and
vesting provisions which are the same as the eligibility, contribution and
vesting provisions of the Synovus Profit Sharing Plan as in effect on
December 31, 2007 or, if the Synovus Profit Sharing Plan is amended after
December 31, 2007 and TSYS elects to make such amendments, the Synovus Profit
Sharing Plan as so amended (the “TSYS Profit Sharing Plan”). Each TSYS DTE shall
receive service credit under the TSYS Profit Sharing Plan pursuant to
Section 2.4 but shall receive no credit under such plan for compensation paid by
Synovus for such service.
     (ii) TSYS shall be responsible for taking all appropriate action to
establish and administer the TSYS Profit Sharing Plan so that it is qualified
under Section 401(a) of the Code and that the trust which is a part of such plan
is exempt under Section 501(a) of the Code. TSYS shall be responsible for taking
all appropriate action to administer the TSYS Profit Sharing Plan so that it
remains qualified under Section 401(a) of the Code.
     (iii) TSYS (acting directly or through a member of the TSYS Group) shall be
responsible for any and all Liabilities (including all Liabilities for funding)
with respect to the TSYS Profit Sharing Plan.
     (b) Transfer of Synovus Profit Sharing Plan Assets.
     (i) As soon as reasonably practicable (but not later than thirty (30) days)
following the Distribution Date (or such other date as mutually agreed to by the
Parties), Synovus shall cause the trustee for the Synovus Profit Sharing Trust
to transfer in-kind the assets underlying the account balances (including any
unvested balances, outstanding loan balances and forfeitures) held in the
Synovus Profit Sharing Trust for the TSYS Profit Sharing Participants (the “TSYS
Profit Sharing Assets”) to the TSYS Profit Sharing Trust, and TSYS shall cause
the TSYS Profit Sharing Trust to accept the transfer of the TSYS Profit Sharing
Assets. TSYS effective as of the date of such transfer shall assume and fully
perform, pay and discharge, all Liabilities of the TSYS Profit Sharing Plan,
including liabilities related to the TSYS Profit Sharing Assets. The transfer of
the TSYS Profit Sharing Assets shall be conducted in accordance with Section
414(l) of the Code, Treasury Regulation Section 1.414(1)-1, and Section 208 of
ERISA.

11



--------------------------------------------------------------------------------



 



     (ii) As soon as reasonably practicable (but not later than thirty
(30) days) following the one year anniversary of the Distribution Date (or such
other date as mutually agreed to by the Parties), Synovus shall cause the
trustee for the Synovus Profit Sharing Trust to transfer in-kind the assets
underlying account balances (including any unvested balances, any outstanding
loan balances and forfeitures) held in the Synovus Profit Sharing Trust for the
TSYS DTEs to the TSYS Profit Sharing Trust (the “Delayed Profit Sharing
Assets”), and TSYS shall cause the TSYS Profit Sharing Trust to accept the
transfer of the Delayed Profit Sharing Assets. The Delayed Profit Sharing Assets
shall include all contributions required to be made to the Synovus Profit
Sharing Plan on behalf of the TSYS DTEs for 2007. TSYS effective as of the date
of such transfer shall assume and fully perform, pay and discharge, all
Liabilities relating to the Delayed Profit Sharing Assets as of such transfer
date. The transfer of the Delayed Profit Sharing Assets shall be conducted in
accordance with Section 414(l) of the Code, Treasury
Regulation Section 1.414(l)-1, and Section 208 of ERISA.
     (c) Continuation of Elections. The TSYS Profit Sharing Plan shall recognize
all elections, including deferral, investment and payment form elections,
beneficiary designations, and the rights of alternate payees under qualified
domestic relations orders with respect to TSYS Profit Sharing Participants under
the Synovus Profit Sharing Plan. TSYS DTEs will be eligible to enroll in the
TSYS Profit Sharing Plan in accordance with the terms of such plan and will be
eligible to make all elections and beneficiary designations in accordance with
the terms of the TSYS Profit Sharing Plan and the procedures which TSYS or the
TSYS Profit Sharing Plan has established for the making of such elections and
designations.
     3.3 TSYS MONEY PURCHASE PENSION PLAN.
     (a) Establishment of the TSYS Money Purchase Pension Plan.
     (i) As soon as practical and in any event before December 31, 2008, TSYS
shall establish effective as of January 1, 2008 a money purchase pension plan
for the benefit of individuals who are TSYS Employees on such date (the “TSYS
Money Purchase Participants”), and for the period commencing on the Distribution
Date and ending on the earlier of December 31, 2008 or the Transaction Change
Date, such plan shall have eligibility, contribution and vesting provisions
which are the same as the eligibility, contribution and vesting provisions of
the Synovus Money Purchase Plan as in effect on December 31, 2007 or, if the
Synovus Money Purchase Plan is amended after December 31, 2007 and TSYS elects
to make such amendments, the Synovus Money Purchase Plan as so amended (the
“TSYS Money Purchase Pension Plan”). Each TSYS DTE shall receive service credit
under the TSYS Money Purchase Plan pursuant to Section 2.4 but shall receive no
credit under such plan for compensation paid by Synovus for such service.
     (ii) TSYS shall be responsible for taking all appropriate action to
establish and administer the TSYS Money Purchase Pension Plan so that it is
qualified under Section 401(a) of the Code and that the trust which is a part of
such plan is exempt under Section 501(a) of the Code. TSYS shall be responsible
for taking all appropriate action to administer the TSYS Money Purchase Pension
Plan so that it remains qualified under Section 401(a) of the Code.

12



--------------------------------------------------------------------------------



 



     (iii) TSYS (acting directly or through a member of the TSYS Group) shall be
responsible for any and all Liabilities (including all Liabilities for funding)
with respect to the TSYS Money Purchase Pension Plan.
     (b) Transfer of Synovus Money Purchase Plan Assets.
     (i) As soon as reasonably practicable (but not later than thirty (30) days)
following the date the TSYS Money Purchase Plan is established (or such other
date as mutually agreed to by the Parties), Synovus shall cause the trustee for
the Synovus Money Purchase Trust to transfer in-kind the assets underlying the
account balances (including any unvested balances, outstanding loan balances and
forfeitures) held in the Synovus Money Purchase Trust for the TSYS Money
Purchase Participants (the “TSYS Money Purchase Assets”) to the TSYS Money
Purchase Trust, and TSYS shall cause the TSYS Money Purchase Trust to accept the
transfer of the TSYS Money Purchase Assets. TSYS effective as of the date of
such transfer shall assume and fully perform, pay and discharge, all Liabilities
of the TSYS Money Purchase Pension Plan, including liabilities related to the
TSYS Money Purchase Assets. The transfer of the TSYS Money Purchase Assets shall
be conducted in accordance with Section 414(l) of the Code, Treasury
Regulation Section 1.414(1)-1, and Section 208 of ERISA.
     (ii) As soon as reasonably practicable (but not later than thirty
(30) days) following the one year anniversary of the Distribution Date (or such
other date as mutually agreed to by the Parties), Synovus shall cause the
trustee for the Synovus Money Purchase Trust to transfer in-kind the assets
underlying account balances (including any unvested balances, any outstanding
loan balances and forfeitures) held in the Synovus Money Purchase Trust for the
TSYS DTEs to the TSYS Money Purchase Trust (the “Delayed Money Purchase
Assets”), and TSYS shall cause the TSYS Money Purchase Trust to accept the
transfer of the Delayed Money Purchase Assets. The Delayed Money Purchase Assets
shall include all contributions required to be made to the Synovus Money
Purchase Plan on behalf of the TSYS DTEs for 2007. TSYS effective as of the date
of such transfer shall assume and fully perform, pay and discharge, all
Liabilities relating to the Delayed Money Purchase Assets as of such transfer
date. The transfer of the Delayed Money Purchase Assets shall be conducted in
accordance with Section 414(l) of the Code, Treasury
Regulation Section 1.414(l)-1, and Section 208 of ERISA.
     (c) Continuation of Elections. The TSYS Money Purchase Pension Plan shall
recognize all elections, including investment and payment form elections,
beneficiary designations, and the rights of alternate payees under qualified
domestic relations orders with respect to TSYS Money Purchase Participants under
the Synovus Money Purchase Plan. TSYS DTEs will be eligible to enroll in the
TSYS Money Purchase Pension Plan in accordance with the terms of such plan and
will be eligible to make all elections and beneficiary designations in
accordance with the terms of the TSYS Money Purchase Pension Plan and the
procedures which TSYS or the TSYS Money Purchase Pension Plan has established
for the making of such elections and designations.
     3.4 RECIPROCAL PROVISIONS FOR SYNOVUS DTEs.
     (a) Transfer of Delayed TSYS Plan Assets. As soon as reasonable practicable
(but not later than thirty (30) days) following the one year anniversary of the
Distribution Date (or

13



--------------------------------------------------------------------------------



 



such other date as mutually agreed to by the Parties), TSYS shall cause the one
or more trustees for the TSYS Money Purchase Pension Plan, the TSYS Profit
Sharing Plan and the TSYS 401(k) Plan to transfer in-kind the assets underlying
the account balances (including any unvested balances, any outstanding loan
balances and forfeitures) for each such Synovus DTE to the Synovus Money
Purchase Pension Plan, the Synovus Profit Sharing Plan and the Synovus 401(k)
Plan, whichever is applicable (the “Delayed TSYS Plan Assets”), and Synovus
shall cause the trusts maintained with respect to each of the Synovus Money
Purchase Pension Plan, the Synovus Profit Sharing Plan and the Synovus 401(k)
Plan to accept the transfer of its respective portion of the Delayed TSYS Plan
Assets. The Delayed TSYS Plan Assets shall include all contributions required to
be made to the TSYS Money Purchase Pension Plan, the TSYS Profit Sharing Plan
and the TSYS 401(k) Plan on behalf of Synovus DTEs for 2007. Synovus effective
as of the date of such transfer shall assume and fully perform, pay, and
discharge, all Liabilities relating to the Delayed TSYS Plan Assets. The
transfer of the Delayed TSYS Plan Assets shall be conducted in accordance with
Section 414(l) of the Code, Treasury Regulation Section 1.414(l)-1, and
Section 208 of ERISA.
     (b) Continuation of Elections. To the extent a Synovus DTE has elections
and designations (including deferral, investment and payment form elections,
beneficiary designations, and alternate payee designations) under the TSYS Money
Purchase Pension Plan, the TSYS Profit Sharing Plan and the TSYS 401(k) Plan,
such elections and designations shall be recognized and continued under any
corresponding Synovus plan for such Synovus DTE.
     (c) Service and Compensation Credit. Each Synovus DTE shall receive service
credit under the Synovus Money Purchase Pension Plan, the Synovus Profit Sharing
Plan and the Synovus 401(k) Plan pursuant to Section 2.4 but shall receive no
credit under such plans for compensation paid by TSYS for such service.
     3.5 Required Plan Provisions. The TSYS 401(k) Plan, the TSYS Profit Sharing
Plan, and the TSYS Money Purchase Pension Plan shall provide that a Synovus DTE
who transfers to Synovus prior to December 31, 2008 will be treated as
satisfying any last day of the year requirement in such plans for purposes of
receiving any contributions for periods prior to the Transfer Date provided such
Synovus DTE is employed by Synovus on December 31, 2008. The Synovus 401(k)
Plan, the Synovus Profit Sharing Plan, and the Synovus Money Purchase Plan shall
be amended to provide that a TSYS DTE who transfers to TSYS prior to
December 31, 2008 will be treated as satisfying any last day of the year
requirement in such plans for purposes of receiving any contributions for
periods prior to the Transfer Date provided such TSYS DTE is employed by TSYS on
December 31, 2008.
SECTION 4
DEFERRED COMPENSATION PLANS
AND CHANGE IN CONTROL ARRANGEMENTS
     4.1 SYNOVUS DCP.
     (a) Synovus Participants. Synovus shall retain all Liabilities under the
Synovus DCP with respect to Synovus Participants.

14



--------------------------------------------------------------------------------



 



     (b) TSYS Participants.
     (i) Effective as of January 1, 2008, TSYS shall establish a TSYS deferred
compensation plan for the benefit of individuals who are TSYS Participants on
such date, and for the period commencing on the Distribution Date and ending on
the earlier of December 31, 2008 or the Transaction Change Date, such plan shall
have eligibility, contribution, vesting and distribution provisions which are
the same as the eligibility, contribution, vesting and distribution provisions
in the Synovus DCP as in effect on December 31, 2007 or, if the Synovus DCP is
amended after December 31, 2007 and TSYS elects to make such amendments, the
Synovus DCP as so amended (the “TSYS DCP”). TSYS shall administer the TSYS DCP
in accordance with applicable law, including Section 409A of the Code. Effective
as of January 1, 2008, TSYS shall also establish a rabbi trust to hold all
contributions and earnings credited pursuant to the TSYS DCP, which rabbi trust
shall mirror the terms of the rabbi trust maintained with respect to the Synovus
DCP as in effect on December 31, 2007 or, if the Synovus rabbi trust is amended
after December 31, 2007 and TSYS elects to make such amendments, the Synovus
rabbi trust as so amended (“TSYS Rabbi Trust”). TSYS shall maintain the TSYS
Rabbi Trust for the period commencing on the Distribution Date and ending on the
earlier of December 31, 2008 or the Transaction Change Date.
     (ii) TSYS (acting directly or though a member of the TSYS Group) shall be
responsible for all Liabilities with respect to the TSYS DCP.
     (iii) As soon as practical (but not later than thirty (30) days) following
the Distribution Date (or such other date as mutually agreed to by the Parties),
Synovus shall transfer assets to the TSYS Rabbi Trust equal to the Liabilities
under the Synovus DCP with respect to TSYS Participants (determined on the date
of the asset transfer) and effective upon such transfer, Synovus shall have no
Liability with respect to TSYS Participants. In addition, as soon as practical
following the date a TSYS DTE who is a participant in the Synovus DCP is
transferred to TSYS (or such other date or dates as mutually agreed to by the
Parties), Synovus shall transfer assets to the TSYS Rabbi Trust equal to the
Liabilities under the Synovus DCP with respect to such participant (determined
on the date of the asset transfer) and effective upon such transfer, Synovus
shall have no Liability with respect to such participant.
     4.2 CHANGE IN CONTROL ARRANGEMENTS. For each TSYS Employee with whom TSYS
has entered into a change in control agreement and who is identified on
Schedule A to this Agreement, effective as of the Distribution Date, TSYS shall
(subject to obtaining any consent required from the affected TSYS Employee)
amend such agreement to exclude any change in control of Synovus from the
definition of a change in control under the agreement. TSYS shall use reasonable
efforts to obtain any such required consents from affected TSYS Employees. In
addition, TSYS shall establish as of the Distribution Date a change in control
plan for TSYS Participants identified on Schedule B to this Agreement which for
the period commencing on the Distribution Date and ending on the earlier of
December 31, 2008 or the Transaction Change Date is identical in all material
respects (except that a change in control shall be limited to a change in
control of TSYS) to the Synovus change in control plan, as in effect for these
TSYS Participants immediately before the Distribution Date. Synovus shall amend
its change of control plan to exclude TSYS Participants and to eliminate the
change of control definition for such TSYS Participants.

15



--------------------------------------------------------------------------------



 



SECTION 5
SELF-INSURED MEDICAL COVERAGE AND VEBA
     (a) Adoption of TSYS Retiree Medical Plan, TSYS Employee Health Plan and
TSYS VEBA. Effective no later than the Distribution Date and continuing for the
period commencing on the Distribution Date and ending on the earlier of
December 31, 2008 or the Transaction Change Date, TSYS shall, or shall have
caused one or more members of the TSYS Group to, adopt a retiree medical plan, a
group health plan, and a related trust which is intended to be tax-exempt under
Section 501(c)(9) of the Code (i) to provide retiree medical benefits in
accordance with the terms of the Synovus Retiree Medical Plan as in effect on
December 31, 2007 (or, if the Synovus Retiree Medical Plan is amended after
December 31, 2007 and TSYS elects to make such amendments, the Synovus Retiree
Medical Plan as so amended) to TSYS Participants who immediately prior to the
Distribution Date were participants in the Synovus Retiree Medical Plan, and
(ii) to provide group health benefits in accordance with the terms of the
Synovus Employee Health Plan as in effect on December 31, 2007 (or, if the
Synovus Employee Health Plan is amended after December 31, 2007 and TSYS elects
to make such amendments, the Synovus Employee Health Plan as so amended) (A) to
TSYS Participants who immediately prior to the Distribution Date were
participants in the Synovus Employee Health Plan, and (B) to each TSYS DTE who
immediately prior to his or her Transfer Date is a participant in the Synovus
Employee Health Plan (such retiree medical plan, the “TSYS Retiree Medical
Plan”, such group health plan, the “TSYS Employee Health Plan”, such medical
trust, the “TSYS VEBA”, and such TSYS Participants, the “TSYS Self-Insured Plan
Participants”). TSYS shall be responsible for taking all appropriate action to
adopt and administer the TSYS Retiree Medical Plan and TSYS Employee Health Plan
and to timely file the appropriate request with the Internal Revenue Service for
a tax exemption for the TSYS VEBA under Section 501(c)(9) of the Code.
     (b) Assumption of Liabilities by TSYS. TSYS (acting directly or through a
member of the TSYS Group) shall be responsible for any and all Liabilities
(including Liabilities for funding) with respect to the TSYS Retiree Medical
Plan and the TSYS Employee Health Plan. Effective as of the Distribution Date,
TSYS (acting directly or through a member of the TSYS Group) hereby agrees to
cause the TSYS Retiree Medical Plan and the TSYS Employee Health Plan to assume,
and to fully perform, pay and discharge, all accrued but unpaid benefits as of
the Distribution Date, including incurred but unreported claims for benefits,
and any credits under the Synovus Retiree Medical Plan and the Synovus Employee
Health Plan relating to all TSYS Self-Insured Plan Participants as of the
Distribution Date with respect to individuals described in Section 5(a)(i) and
Section 5(a)(ii)(A) and as of the applicable Transfer Date with respect to
individuals described in Section 5(a)(ii)(B), provided that Synovus has caused
the Synovus Retiree Medical Plan for the period following the date hereof and
through the Distribution Date or applicable Transfer Date (as the case may be)
to follow such plan’s standard policies and practices for processing and paying
incurred and reported claims with respect to TSYS Employees, Former TSYS
Employees and TSYS DTEs. Synovus shall have no Liability for TSYS Participants
as of the Distribution Date or for TSYS DTE as of their respective Transfer
Dates for any self-insured medical benefits.
     (c) Transfer of Assets. The Synovus Retiree Medical Plan and the Synovus
Employee Health Plan are funded through a trust Synovus maintains which is
intended to be tax

16



--------------------------------------------------------------------------------



 



exempt under Section 501(c)(9) (the “Synovus VEBA”). As of the Distribution
Date, Synovus and TSYS shall determine the portion of the assets held in the
Synovus VEBA attributable to Liabilities for medical benefits payable to TSYS
Participants and transfer such portion of the assets to the TSYS VEBA. The
portion of the assets attributable to Liabilities for medical benefits payable
to TSYS Participants shall be determined by multiplying the fair market value of
the assets in the Synovus VEBA as of the Distribution Date by a fraction, the
numerator of which is the number of TSYS Participants participating in either
the Synovus Retiree Medical Plan or the Synovus Employee Health Plan on the
Distribution Date and the denominator of which is the total number of Synovus
Participants and TSYS Participants participating in the Synovus Retiree Medical
Plan or the Synovus Employee Health Plan on the Distribution Date. This transfer
of assets is intended to fund Liabilities under both the TSYS Retiree Medical
Plan and the TSYS Employee Health Plan.
SECTION 6
HEALTH, WELFARE AND OTHER PLANS
     6.1 ADOPTION OF HEALTH, WELFARE AND OTHER PLANS.
     (a) Adoption of the TSYS Welfare Plans. In addition to the long-term
disability plan addressed in Section 9, Synovus or one or more of its
Subsidiaries maintain each of the health and welfare plans set forth on
Schedule B to this Agreement (collectively the “Synovus Welfare Plans” and
individually a “Synovus Welfare Plan”) and each of the other plans set forth on
Schedule C to this Agreement (collectively the “Synovus Miscellaneous Plans”)
and individually a “Synovus Miscellaneous Plan” for the benefit of eligible
Synovus Participants and TSYS Participants. Effective as of the Distribution
Date and continuing for the period commencing on the Distribution Date and
ending on the earlier of December 31, 2008 or the Transaction Change Date, TSYS
shall, or shall cause a member of the TSYS Group to adopt for the benefit of
eligible TSYS Participants (i) health and welfare plans which provide benefits
which are the same as the benefits provided under the corresponding Synovus
Welfare Plans in which such individuals participate on December 31, 2007 as each
such plan is then in effect or if a Synovus Welfare Plan is amended after
December 31, 2007 and TSYS elects to make such amendment, the Synovus Welfare
Plan as so amended (collectively the “TSYS Welfare Plans” and individually an
“TSYS Welfare Plan”), and (ii) plans which provide the same benefits as the
benefits provided under the Synovus Miscellaneous Plans in which such
individuals participate on December 31, 2007 or if a Synovus Miscellaneous Plan
is amended after December 31, 2007 and TSYS elects to make such amendment, the
Synovus Miscellaneous Plan as so amended (collectively the “TSYS Miscellaneous
Plans” and individually a “TSYS Miscellaneous Plan”).
     (b) Terms of Participation in TSYS Welfare Plans and TSYS Miscellaneous
Plans. TSYS (acting directly or through a member of the TSYS Group) shall cause
each TSYS Welfare Plan, the TSYS long-term disability plan and each TSYS
Miscellaneous Plan, if applicable, to (i) waive all limitations as to
preexisting conditions, exclusions, and service conditions with respect to
participation and coverage requirements applicable to TSYS Participants and TSYS
DTEs, other than limitations that were in effect with respect to (A) TSYS
Participants as of the Distribution Date and (B) each TSYS DTE as of such TSYS
DTE’s Transfer Date, in each case under the corresponding Synovus Welfare Plan,
Synovus long-term disability plan or Synovus

17



--------------------------------------------------------------------------------



 



Miscellaneous Plan, (ii) honor any deductibles, out-of-pocket maximums, and
co-payments incurred by TSYS Participants and TSYS DTEs under the corresponding
Synovus Welfare Plan, Synovus long-term disability plan or Synovus Miscellaneous
Plan in satisfying any applicable deductibles, out-of-pocket maximums or
co-payments under a TSYS Welfare Plan, TSYS long-term disability plan or TSYS
Miscellaneous Plan during the same plan year in which such deductibles,
out-of-pocket maximums and co-payments were made, and (iii) waive any waiting
period limitation or evidence of insurability requirement that would otherwise
be applicable to an TSYS Participant following the Distribution Date or to a
TSYS DTE following such TSYS DTE’s Transfer Date, to the extent such TSYS
Participant or TSYS DTE, as applicable, had satisfied any similar limitation
under the corresponding Synovus Welfare Plan, Synovus long-term disability plan
or Synovus Miscellaneous Plan; provided, however, that in regard to the
application of this Section 6.1(b) to the TSYS long-term disability plan, TSYS
shall be deemed to have complied with this Section 6.1(b) to the extent TSYS
uses commercially reasonable efforts to do so.
     (c) Continuation of Elections. With respect to TSYS Participants, as of the
Distribution Date, TSYS (acting directly or through a member of the TSYS Group)
shall cause each TSYS Welfare Plan, TSYS long-term disability plan and TSYS
Miscellaneous Plan to recognize all elections and designations (including all
coverage and contribution elections and beneficiary designations) made by TSYS
Participants under the corresponding Synovus Welfare Plan, Synovus long-term
disability plan or Synovus Miscellaneous Plan, as applicable, and apply such
elections and designations under the TSYS Welfare Plan, TSYS long-term
disability plan or TSYS Miscellaneous Plan for the remainder of the period or
periods for which such elections or designations are by their original terms
applicable. With respect to each TSYS DTE, as of such TSYS DTE’s Transfer Date,
TSYS (acting directly or through a member of the TSYS Group) shall cause each
TSYS Welfare Plan, TSYS long-term disability plan and TSYS Miscellaneous Plan to
recognize all elections and designations (including all coverage and
contribution elections and beneficiary designations) made by such TSYS DTE
under, or with respect to, the corresponding Synovus Welfare Plan, Synovus
long-term disability plan or Synovus Miscellaneous Plan, as applicable, and
apply such elections and designations under the TSYS Welfare Plan, TSYS
long-term disability plan or TSYS Miscellaneous Plan for the remainder of the
period or periods for which such elections or designations are by their original
terms applicable.
     6.2 LIABILITIES FOR CLAIMS.
     (a) TSYS Employees and Former TSYS Employees. Effective as of the
Distribution Date, TSYS shall, or shall have caused one or more members of the
TSYS Group to, assume all Liabilities under the Synovus Welfare Plans and the
Synovus Miscellaneous Plans for claims incurred by TSYS Employees and Former
TSYS Employees, in each case, regardless of whether such Liabilities relate to
claims incurred before, on or after the Distribution Date, and TSYS agrees to
pay, perform and discharge all such Liabilities; provided, however, that
notwithstanding the foregoing, TSYS and members of the TSYS group shall not
assume any Liability under such plans related to a claim incurred by a TSYS
Employee or Former TSYS Employee before the Distribution Date to the extent such
claim is covered under an insurance contract held by Synovus or a member of the
Synovus Group.

18



--------------------------------------------------------------------------------



 



     (b) TSYS DTEs. Effective as of the Transfer Date for each TSYS DTE, TSYS
shall, or shall have caused one or more members of the TSYS Group to, assume all
Liabilities under the Synovus Welfare Plans and the Synovus Miscellaneous Plans
for claims incurred by such TSYS DTE, regardless of whether such Liabilities
relate to claims incurred before, on or after, his or her Transfer Date, and
TSYS agrees to pay, perform and discharge all such Liabilities; provided,
however, that notwithstanding the foregoing, TSYS and members of the TSYS group
shall not assume any Liability under such plans related to a claim incurred by a
TSYS DTE before his or her Transfer Date to the extent such claim is covered
under an insurance contract held by Synovus or a member of the Synovus Group.
     (c) Synovus Liabilities. Synovus shall retain all Liabilities under the
Synovus Welfare Plans and the Synovus Miscellaneous Plans for claims incurred by
Synovus Employees and Former Synovus Employees, and Synovus (subject to
Section 6.2(a) and Section 6.2(b)), shall cause the Synovus Welfare Plans and
the Synovus Miscellaneous Plans to continue to process and pay all claims
incurred and reported before the Distribution Date for TSYS Employees and Former
TSYS Employees and all claims incurred and reported for a TSYS DTE before his or
her Transfer Date in accordance with each such plan’s standard policies and
practices for processing and paying claims. TSYS shall reimburse Synovus for any
claims processed and paid under Section 6.2(c) for TSYS Employees, Former TSYS
Employees and TSYS DTEs in accordance with Sections 6.2(a) and (b).
SECTION 7
FLEXIBLE SPENDING ACCOUNT PLANS
     7.1 PLANS. Effective as of the Distribution Date and continuing for the
period commencing on the Distribution Date and ending on the earlier of
December 31, 2008 or the Transaction Change Date, TSYS (acting directly or
through a member of the TSYS Group) shall establish flexible spending account
plans (the “TSYS Flexible Spending Account Plans”) with features that are the
same as those in the Synovus flexible spending account plans on December 31,
2007 or, if the Synovus flexible spending account plans are amended after
December 31, 2007 and TSYS elects to make such amendments, the Synovus flexible
spending account plans as amended (the “Synovus Flexible Spending Account
Plans”). Effective as of the Distribution Date, TSYS (acting directly or through
a member of the TSYS Group) shall assume responsibility for administering all
reimbursement claims under the TSYS Flexible Spending Account Plans for TSYS
Participants with respect to calendar year 2008. With respect to each TSYS DTE,
effective as of such TSYS DTE’s Transfer Date, TSYS (acting directly or through
a member of the TSYS Group) shall assume responsibility for administering all
reimbursement claims under the TSYS Flexible Spending Account Plans for such
TSYS DTE with respect to the calendar year in which such TSYS DTE’s Transfer
Date occurs, whether arising before, on, or after such Transfer Date.
     7.2 CASH TRANSFERS. As soon as administratively practicable following a
TSYS DTE’s Transfer Date, Synovus shall cause to be transferred to TSYS an
amount in cash equal to (i) the sum of all contributions to the Synovus Flexible
Spending Account Plans made with respect to calendar year 2008 by or on behalf
of such TSYS DTE for the calendar year in which the Transfer Date for such TSYS
DTE occurs, reduced by (ii) the sum of all claims incurred in

19



--------------------------------------------------------------------------------



 



the calendar year in which the applicable Transfer Date occurs and paid by the
Synovus Flexible Spending Account Plans with respect to each TSYS DTE. If a TSYS
DTE has a negative balance in the Synovus Flexible Spending Account Plans
related to health care expenses on the Transfer Date, TSYS shall reimburse
Synovus for such shortfall to the extent of the payroll deductions TSYS collects
from the TSYS DTE after the Transfer Date and before the end of the calendar
year in which the Transfer Date occurs. All assets or obligations relating to
all participants in the Synovus Flexible Spending Account Plans with respect to
periods ending on or before December 31, 2007 (or December 31, 2008 for each
TSYS DTE with a Transfer Date in calendar year 2009) will be retained by
Synovus.
     7.3 SYNOVUS DTEs. The administration of reimbursement claims under the
Synovus Flexible Spending Account Plans for a Synovus DTE and the related cash
transfers shall be handled in the same manner (although the respective duties
and obligations of Synovus and TSYS are reversed) as the administration and cash
transfers are handled for a TSYS DTE under Section 7.1 and Section 7.2.
SECTION 8
COBRA
     8.1 TSYS PARTICIPANTS. Effective as of the Distribution Date, TSYS (acting
directly or through a member of the TSYS Group) shall assume, or shall have
caused the TSYS Welfare Plans to assume, responsibility for compliance with the
health care continuation coverage requirements of COBRA with respect to TSYS
Participants who, as of the day prior to the Distribution Date, were covered
under a Synovus Welfare Plan pursuant to COBRA or who had a COBRA qualifying
event (as defined in Code Section 4980B) prior to the Distribution Date.
     8.2 TSYS DTEs. Effective as of a TSYS DTE’s Transfer Date, TSYS (acting
directly or through a member of the TSYS Group) shall assume, or shall have
caused the TSYS Welfare Plans to assume, responsibility for compliance with the
health care continuation coverage requirements of COBRA with respect to such
TSYS DTE (and his or her qualified beneficiaries under COBRA) to the extent such
TSYS DTE was, as of the day prior to such TSYS DTE’s Transfer Date, covered
under a Synovus Welfare Plan pursuant to COBRA or who had a COBRA qualifying
event (as defined in Code Section 4980B) prior to the TSYS DTE’s Transfer Date.
     8.3 SYNOVUS DTEs. Effective as of a Synovus DTE’s Transfer Date, Synovus
(acting directly or through a member of the Synovus Group) shall assume, or
shall have caused the Synovus Welfare Plans to assume, responsibility for
compliance with the health care continuation coverage requirements of COBRA with
respect to such Synovus DTE (and his or her qualified beneficiaries under COBRA)
to the extent such Synovus DTE was, as of the day prior to such Synovus DTE’s
Transfer Date, covered under a TSYS Welfare Plan pursuant to COBRA or who had a
COBRA qualifying event (as defined in Code Section 4980B) prior to the Synovus
DTE’s Transfer Date.

20



--------------------------------------------------------------------------------



 



SECTION 9
LONG-TERM DISABILITY
     (a) Effective as of the Distribution Date and continuing until the earlier
of December 31, 2008 or the Transaction Change Date, TSYS (acting directly or
through a member of the TSYS Group) shall establish a long-term disability plan
with eligibility and benefits that are the same as the eligibility and benefits
provided under the Synovus long-term disability plan on December 31, 2007 or, if
the Synovus long-term disability plan is amended after December 31, 2007 and
TSYS elects to make such amendments, the Synovus long-term disability plan as so
amended. Each TSYS Participant and each Synovus Participant who is receiving
long-term disability benefits as of the Distribution Date shall continue
(subject to any applicable plan limitations) to receive benefits on or after the
Distribution Date under the same long-term disability plan that is providing
such benefits immediately before the Distribution Date. In the event a TSYS
Participant or Synovus Participant incurs an illness or injury before the
Distribution Date which would entitle such TSYS Participant or Synovus
Participant to receive long-term disability benefits beginning on or after the
Distribution Date, such individual shall be entitled to receive (subject to any
applicable plan limitations) long-term disability benefits on or after the
Distribution Date under the long-term disability plan in which such TSYS
Participant or Synovus Participant participated immediately before the
Distribution Date.
SECTION 10
WORKERS’ COMPENSATION
     Synovus shall be responsible for all liabilities for workers’ compensation
claims incurred by TSYS Participants before the Distribution Date and TSYS shall
be responsible for all liabilities for workers’ compensation incurred by TSYS
Participants on or after the Distribution Date.
SECTION 11
SEVERANCE BENEFITS
     Synovus and TSYS acknowledge and agree that the transactions contemplated
by the Distribution Agreement will not cause any TSYS Participant or Synovus
Participant to be entitled to benefits under any policy, plan, program or
agreement of Synovus or TSYS or any member of the Synovus Group or the TSYS
Group that provides for the payment of severance or similar benefits in the
event of a termination of employment.
SECTION 12
ANNUAL INCENTIVE PLANS
     Synovus shall be responsible for all Liabilities and fully perform, pay and
discharge all annual bonus obligations relating to any annual incentive plan for
Synovus Employees for 2008 and thereafter, and TSYS shall be responsible for all
Liabilities and fully perform, pay and discharge all annual bonus obligations,
relating to any annual incentive plan for TSYS

21



--------------------------------------------------------------------------------



 



Employees for 2008 and thereafter. However for each TSYS DTE, TSYS shall be
responsible for all Liabilities and fully perform, pay and discharge all annual
bonus obligations to such individual for the calendar year which includes such
individual’s Transfer Date, regardless of whether such obligations arise under a
Synovus bonus plan, a TSYS bonus plan, or a combination of such plans, and for
each Synovus DTE, Synovus shall be responsible for all Liabilities and fully
perform, pay and discharge all annual bonus obligations to such individual for
the calendar year which includes such individual’s Transfer Date, regardless of
whether such obligations arise under a Synovus bonus plan, a TSYS bonus plan, or
a combination of such plans, provided that in either case in no event shall the
amount payable in respect of the portion of the calendar year preceding the
applicable Transfer Date be less than a pro-rata portion of the bonus that would
have been earned under the plan in effect during such period had participation
in such plan continued for the remainder of the calendar year. Synovus shall be
responsible for all Liabilities and fully perform, pay and discharge all annual
bonus obligations in respect of 2007 for each individual who was on a Synovus
payroll for the entirety of 2007, and TSYS shall be responsible for all
Liabilities and fully perform, pay and discharge all annual bonus obligations in
respect of 2007 for each individual who was on a TSYS payroll for the entirety
of 2007, regardless whether such person is a Synovus Employee or a TSYS
Employee. Notwithstanding the foregoing, in no event shall a Person receive a
duplication of benefits under this Section 12.
SECTION 13
EQUITY INCENTIVE PLANS
     13.1 EQUITY INCENTIVE AWARDS. This Section 13 sets forth obligations and
agreements between the Parties with respect to the treatment of outstanding
equity incentive awards as of the Distribution Date.
     13.2 TREATMENT OF OUTSTANDING SYNOVUS OPTIONS.
     (a) Synovus Employees. Each option to purchase shares of Synovus Common
Stock (each, a “Synovus Option”) outstanding under the Synovus Stock Plans on
the Distribution Date which is held by any Person other than an TSYS Employee or
a Former TSYS Employee shall remain an option to purchase Synovus Common Stock
issued under the Synovus Stock Plans (each such option, a “Remaining Synovus
Option”). Each Remaining Synovus Option shall be subject to the same terms and
conditions after the Distribution Date as the terms and conditions applicable to
the corresponding Synovus Option immediately prior to the Distribution Date. The
exercise price and number of shares subject to each Remaining Synovus Option
shall be adjusted by action of the Synovus Committee under the applicable
Synovus Stock Plan as follows: (i) the number of shares of Synovus Common Stock
subject to each such Remaining Synovus Option shall be equal to the product of
(x) the number of shares of Synovus Common Stock subject to the corresponding
Synovus Option immediately prior to the Distribution Date and (y) the Synovus
Share Ratio, with fractional shares rounded down to the nearest whole share and
(ii) the per-share exercise price of each such Remaining Synovus Option shall be
equal to the product of (x) the per-share exercise price of the corresponding
Synovus Option immediately prior to the Distribution Date and (y) the Synovus
Price Ratio, rounded up to the nearest whole cent;

22



--------------------------------------------------------------------------------



 



provided, however, in all circumstances the adjustment shall be made in a manner
that satisfies Section 409A of the Code.
     (b) TSYS Employees. Each Synovus Option outstanding under the Synovus Stock
Plans which is held by a TSYS Employee or a Former TSYS Employee on the
Distribution Date shall be converted as of the Distribution Date into an option
to purchase shares of TSYS Common Stock (each such option, an “TSYS Option”)
pursuant to the terms of the TSYS Stock Plans subject to terms and conditions
after the Distribution Date that are substantially similar to (to the extent
practicable) the terms and conditions applicable to the corresponding Synovus
Option immediately prior to the Distribution Date. The exercise price and number
of shares subject to such TSYS Option shall be determined as follows: (i) the
number of shares of TSYS Common Stock subject to each such TSYS Option shall be
equal to the product of (x) the number of shares of Synovus Common Stock subject
to the corresponding Synovus Option immediately prior to the Distribution Date
and (y) the TSYS Share Ratio, with fractional shares rounded down to the nearest
whole share and (ii) the per-share exercise price of each such TSYS Option shall
be equal to the product of (x) the per-share exercise price of the corresponding
Synovus Option immediately prior to the Distribution Date and (y) the TSYS Price
Ratio, rounded up to the nearest whole cent; provided, however, in all
circumstances the adjustment shall be made in a manner that satisfies
Section 409A of the Code.
     (c) Synovus DTEs and TSYS DTEs.
     (i) Each Remaining Synovus Option held by a TSYS DTE on the Distribution
Date shall be adjusted under Section 13.2(a) on the same basis as any other
Synovus Option.
     (ii) Each Remaining Synovus Option that is held by a TSYS DTE on such TSYS
DTE’s Transfer Date shall be amended as of such Transfer Date to treat such TSYS
DTE’s employment with TSYS the same as employment with Synovus for purposes of
any vesting schedule applicable to such Remaining Synovus Option and for
purposes of determining when the exercise period for such Remaining Synovus
Option has ended due to a termination of such TSYS DTE’s employment. Upon the
exercise of such a Remaining Synovus Option, the exercise price shall be paid to
(or otherwise satisfied to the satisfaction of) Synovus in accordance with the
terms of the Remaining Synovus Option, and Synovus shall be solely responsible
for the issuance of Synovus Common Stock and for taking reasonable steps to
ensure the withholding of all applicable tax on behalf of TSYS and the
remittance of such withholding tax to TSYS. TSYS shall be responsible for the
satisfaction of all tax reporting requirements in respect of such exercise,
shall be responsible for remitting the appropriate withholding amounts to the
appropriate taxing authorities, and shall be entitled to the benefit of any tax
deduction in respect of the exercise of such Remaining Synovus Option. To the
extent TSYS is entitled to the benefit of any tax deduction in respect of the
exercise of such Remaining Synovus Option by a TSYS DTE, or to the extent TSYS
is entitled to the benefit of any tax deduction in respect of the exercise of a
TSYS Option by a TSYS Employee who transfers from the Synovus Group to the TSYS
Group prior to the Distribution Date, TSYS shall reimburse Synovus within
fifteen (15) days after

23



--------------------------------------------------------------------------------



 



such exercise occurs for an amount equal to the “Option Tax Benefit
Reimbursement Amount”. The Option Tax Benefit Reimbursement Amount for this
Section 13.2(c)(ii) shall be equal to the benefit of the tax deduction received
by TSYS with respect to such exercise multiplied by a fraction, the numerator of
which fraction shall be equal to the number of calendar months such employee was
employed with the Synovus Group during the term of said option and the
denominator of which fraction shall be equal to the number of calendar months
from the grant date of the option to the exercise date of such option. Any
accounting expense under FAS 123R for each Remaining Synovus Option that is held
by a TSYS DTE as of such TSYS DTE’s Transfer Date shall be borne by TSYS
effective as of such Transfer Date.
     (iii) Each TSYS Option held by a Synovus DTE on such Synovus DTE’s Transfer
Date shall be amended as of such Transfer Date to treat such Synovus DTE’s
employment with Synovus the same as employment with TSYS for purposes of any
vesting schedule applicable to such option and for purposes of determining when
the exercise period for such TSYS Option has ended due to a termination of such
Synovus DTE’s employment. Upon the exercise of such a TSYS Option, the exercise
price shall be paid to (or otherwise satisfied to the satisfaction of) TSYS in
accordance with the terms of such TSYS Option, and TSYS shall be solely
responsible for the issuance of TSYS Common Stock and for taking reasonable
steps to ensure the withholding of all applicable tax on behalf of Synovus and
the remittance of such withholding tax to Synovus. Synovus shall be responsible
for the satisfaction of all tax reporting requirements in respect of such
exercise, shall be responsible for remitting the appropriate withholding amounts
to the appropriate taxing authorities, and shall be entitled to the benefit of
any tax deduction in respect of the exercise of such TSYS Option. To the extent
Synovus is entitled to the benefit of any tax deduction in respect of the
exercise of such TSYS Option by a Synovus DTE, or to the extent Synovus is
entitled to the benefit of any tax deduction in respect of the exercise of a
Remaining Synovus Option by a Synovus Employee who transfers from the TSYS Group
to the Synovus Group prior to the Distribution Date, Synovus shall reimburse
TSYS within fifteen (15) days after such exercise occurs for an amount equal to
the “Option Tax Benefit Reimbursement Amount”. The “Option Tax Benefit
Reimbursement Amount” for this Section 13.2(c)(iii) shall be equal to the
benefit of the tax deduction received by Synovus with respect to such exercise
multiplied by a fraction, the numerator of which fraction shall be equal to the
number of calendar months such employee was employed with the TSYS Group during
the term of said option and the denominator of which fraction shall be equal to
the number of calendar months from the grant date of the option to the exercise
date of such option. Any accounting expense under FAS 123R for each TSYS Option
that is held by a Synovus DTE as of such Synovus DTE’s Transfer Date shall be
borne by Synovus effective as of such Transfer Date.
     13.3 TREATMENT OF OUSTANDING TSYS OPTIONS. Each option to purchase TSYS
Common Stock held by an employee of TSYS who transfers to Synovus on the
Distribution Date shall be converted into a Synovus Option using the same basic
procedure set forth in Section 13.2(b).

24



--------------------------------------------------------------------------------



 



     13.4 TREATMENT OF OUTSTANDING RESTRICTED STOCK.
     (a) General. Each individual who holds shares of Synovus Restricted Stock
outstanding under a Synovus Stock Plan as of the Distribution Date shall
continue to hold such shares of Synovus Restricted Stock and, in addition, shall
receive a dividend of TSYS Common Stock the same as any other holder of
outstanding shares of Synovus Common Stock on the Distribution Date. Such TSYS
Common Stock shall (to the extent practicable) be subject to the same terms,
conditions and restrictions as the related Synovus Restricted Stock. Synovus
shall treat employment by TSYS and each member of the TSYS Group as employment
by Synovus under the Synovus Stock Plans with respect to outstanding Synovus
Restricted Stock grants which are held by TSYS Employees and TSYS DTEs and TSYS
shall treat employment by Synovus and each member of the Synovus Group as
employment by TSYS under the TSYS Stock Plans with respect to TSYS Restricted
Stock grants which are held by Synovus Employees and Synovus DTEs.
     (b) Tax Aspects. Upon the lapse of the restrictions on a share of Synovus
Restricted Stock held by a TSYS Employee or TSYS DTE, Synovus shall be
responsible for taking reasonable steps to ensure the withholding of all
applicable tax on behalf of TSYS and the remittance of such withholding tax to
TSYS. Upon the lapse of the restrictions on a share of TSYS Restricted Stock or
a share of TSYS Common Stock issued on the Distribution Date to a holder of
Synovus Restricted Stock held by a Synovus Employee or Synovus DTE, TSYS shall
be responsible for taking reasonable steps to ensure the withholding of all
applicable tax on behalf of Synovus and the remittance of such withholding tax
to Synovus. TSYS or Synovus as the employer of a TSYS DTE or Synovus DTE,
respectively, on the date, if any, that the restrictions on the restricted stock
lapse shall be entitled to the benefit of any tax deduction with respect to such
shares of restricted stock and shall be responsible for the satisfaction of all
tax reporting requirements upon such lapse of the restrictions and shall be
responsible for remitting the appropriate withholding amounts to the appropriate
taxing authorities. To the extent TSYS is entitled to the benefit of any tax
deduction in respect of the lapse of the restrictions on a share of Synovus
Restricted Stock held by a TSYS DTE, or by a TSYS Employee who transfers from
the Synovus Group to the TSYS Group prior to the Distribution Date, TSYS shall
reimburse Synovus within fifteen (15) days after such lapse of restrictions
occurs for an amount equal to the “Synovus Restricted Stock Tax Benefit
Reimbursement Amount”. The “Synovus Restricted Stock Tax Benefit Reimbursement
Amount” shall be equal to the benefit of the tax deduction received by TSYS with
respect to such lapse of restrictions multiplied by a fraction, the numerator of
which fraction shall be equal to the number of calendar months such employee was
employed with the Synovus Group during the term of said restricted stock and the
denominator of which fraction shall be equal to the number of calendar months
from the grant date of the restricted stock to the date such restrictions lapse.
Any accounting expense under FAS 123R for the shares of Synovus Restricted Stock
that are held by a TSYS DTE as of such TSYS DTE’s Transfer Date shall be borne
by TSYS effective as of such Transfer Date. To the extent Synovus is entitled to
the benefit of any tax deduction in respect of the lapse of the restrictions on
a share of TSYS Restricted Stock (or a share of TSYS Common Stock issued on the
Distribution Date to a holder of Synovus Restricted Stock) held by a Synovus
DTE, or by a Synovus Employee who transfers from the TSYS Group to the Synovus
Group prior to the Distribution Date, Synovus shall reimburse TSYS within
fifteen (15) days after such occurs for an amount equal to the “TSYS Restricted
Stock Tax Benefit Reimbursement Amount”. The “TSYS Restricted Stock

25



--------------------------------------------------------------------------------



 



Tax Benefit Reimbursement Amount” shall be equal to the benefit of the tax
deduction received by Synovus with respect to such lapse of restrictions
multiplied by a fraction, the numerator of which fraction shall be equal to the
number of calendar months such employee was employed with the TSYS Group during
the term of said restricted stock and the denominator of which fraction shall be
equal to the number of calendar months from the grant date of the restricted
stock to the date such restrictions lapse. Any accounting expense under FAS 123R
for the shares of TSYS Restricted Stock (or a share of TSYS Common Stock issued
on the Distribution Date to a holder of Synovus Restricted Stock) that are held
by a Synovus DTE as of such Synovus DTE’s Transfer Date shall be borne by
Synovus effective as of such Transfer Date.
     (c) Forfeitures. If a share of TSYS Restricted Stock or a share of TSYS
Common Stock issued on the Distribution Date to a holder of Synovus Restricted
Stock is forfeited, such share of stock shall revert to TSYS and shall be
cancelled by TSYS. If a share of Synovus Restricted Stock is forfeited, such
share of stock shall revert to Synovus and shall be cancelled by Synovus.
     13.5 STOCK PURCHASE PLANS. Synovus shall continue to maintain the Synovus
Employee Stock Purchase Plan (the “Synovus Employee Stock Purchase Plan”) for
Synovus Employees and TSYS shall continue to maintain the TSYS Employee Stock
Purchase Plan (the “TSYS Employee Stock Purchase Plan”) for TSYS Employees as of
the Distribution Date. For purposes of the Synovus Employee Stock Purchase Plan,
Synovus shall grant service credit in accordance with Section 2.4 hereof, and
for purposes of the TSYS Employee Stock Purchase Plan, TSYS shall grant service
credit in accordance with Section 2.4 hereof.
SECTION 14
TIME OFF BENEFITS
     14.1 TSYS EMPLOYEES AND TSYS DTES. Effective as of the Distribution Date
for TSYS Employees and effective as of the Transfer Date for each TSYS DTE, TSYS
shall, or shall have caused one or more members of the TSYS Group, to assume all
Liabilities for vacation time, paid days off, major medical and other time-off
benefits with respect to such individuals, in each case, regardless of whether
such Liabilities relate to claims incurred before, on or after the Distribution
Date or, where applicable, a Transfer Date, and TSYS agrees to pay, perform and
discharge all such Liabilities. Effective as of the Distribution Date, TSYS
shall credit each TSYS Employee with the amount of accrued but unused vacation
time, paid days off, major medical and other time-off benefits pursuant to this
Section 14.1 as of the Distribution Date, or with respect to each TSYS DTE, as
of his or her Transfer Date. Notwithstanding the foregoing, TSYS shall not be
required to credit any TSYS Employee or TSYS DTE with any accrual to the extent
that a benefit attributable to such accrual is provided by the Synovus Group.
     14.2 SYNOVUS DTE. Effective as of the Transfer Date for each Synovus DTE,
Synovus shall, or shall have caused one or more members of the Synovus Group, to
assume all Liabilities for vacation time, paid days off, major medical and other
time-off benefits with respect to such individuals, in each case, regardless of
whether such Liabilities relate to claims incurred before, on or after the
Transfer Date and Synovus agrees to pay, perform and discharge

26



--------------------------------------------------------------------------------



 



all such Liabilities. Effective as of the Transfer Date, Synovus shall credit
each Synovus DTE with the amount of accrued but unused vacation time, paid days
off, major medical and other time-off benefits pursuant to this Section 14.2 as
of the Transfer Date. Notwithstanding the foregoing, Synovus shall not be
required to credit any Synovus DTE with any accrual to the extent that a benefit
attributable to such accrual is provided by the TSYS Group.
SECTION 15
DIRECTOR PLANS
     Synovus and TSYS shall take the necessary and appropriate steps to timely
separate (on an individual company basis) any vendor agreements and
administration arrangements that apply to Synovus and TSYS on a combined basis
as of the Distribution Date with respect to any plans, programs and arrangements
maintained for the benefit of members of the Board of Directors of Synovus and
the Board of Directors of TSYS.
SECTION 16
INDEMNIFICATION
     The indemnification provisions in the Indemnification and Insurance Matters
Agreement shall apply to this Agreement as if such provisions were set forth in
this Agreement.
SECTION 17
GENERAL AND ADMINISTRATIVE
     17.1 SHARING OF INFORMATION. Synovus and TSYS (acting directly or through
members of the Synovus Group or TSYS Group, respectively) shall provide to the
other and their respective agents all Information in accordance with Article 5
of the Distribution Agreement. The Parties also hereby agree to enter into any
agreement that may be required for the sharing of any Information pursuant to
this Agreement to comply with the requirements of HIPAA and any other applicable
Law.
     17.2 TRANSFER OF EMPLOYEE RECORDS. Subject to applicable Law, as soon as
practicable following the Distribution Date, Synovus shall transfer and assign
to TSYS all Employee Records relating to TSYS Participants. For purposes of this
Agreement, Employee Records shall mean, as applicable, records that pertain to
(a) skill and development training (I-learn), (b) employment histories,
(c) salary and benefit information, such as, all payroll deduction
authorizations and elections, whether voluntary or mandated by law, including
but not limited to W-4 forms and deductions for benefits such as insurance,
flexible spending account and retirement savings, charitable giving, insurance
beneficiary designations, and flexible spending account enrollment
confirmations, (d) I-9 forms and work authorization records (“Immigration
Records”), (e) Occupation, Safety and Health Administration reports and records
and (f) active medical restriction forms. Subject to applicable law, Synovus
shall transfer and assign to TSYS all Employee Records relating to TSYS DTEs on
the Transfer Date, or as soon as practicable following the Transfer Date, for
each TSYS DTE. Synovus may retain originals

27



--------------------------------------------------------------------------------



 



of, copies of, or access to the Employee Records, in accordance with applicable
Law, and as long as necessary by Synovus to provide services to TSYS or on its
behalf pursuant to a Transition Services Agreement. Subject to applicable law,
TSYS shall transfer and assign to Synovus all Employee Records for Synovus DTEs
on the Transfer Date, or as soon as practicable following the transfer date, for
each Synovus DTE and shall transfer and assign to Synovus all Employee Records
for TSYS employees who transfer to Synovus on the Distribution Date. Immigration
Records for Synovus DTEs and TSYS DTEs will, if and as appropriate, become a
part of Synovus’s or TSYS’s H-1B visa public access files, as applicable.
     17.3 REASONABLE EFFORTS/COOPERATION. Each of the Parties will use its
commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws and regulations to consummate the transactions
contemplated by this Agreement.
     17.4 EMPLOYER RIGHTS. Nothing in this Agreement shall prohibit TSYS or any
member of the TSYS Group from amending, modifying or terminating any TSYS
Benefit Plan, at any time within its sole discretion provided that any such
amendment, modification or termination shall not relieve TSYS from any
obligation herein and shall comply with the requirements of the Tax Sharing
Agreement. Nothing in this Agreement shall prohibit Synovus or any member of the
Synovus Group from amending, modifying or terminating any Synovus Benefit Plan,
at any time within its sole discretion provided that any such amendment,
modification or termination shall not relieve Synovus from any obligation herein
and shall comply with the requirements of the Tax Sharing Agreement.
     17.5 NO THIRD-PARTY BENEFICIARIES. This Agreement is solely for the benefit
of the Parties and their respective successors and permitted assigns, and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person or Persons any rights, benefits or remedies of any nature
whatsoever under or by reason of this Agreement, including any TSYS Participant
and any Synovus Participant. Furthermore, nothing in this Agreement is intended
(i) to confer upon any employee or former employee of Synovus, TSYS or any
member of the Synovus Group or TSYS Group any right to continued employment, or
any recall or similar rights to an individual on layoff or any type of approved
leave, or (ii) to be construed to relieve any insurance company of any
responsibility for any employee benefit under any Benefit Plan or any other
Liability.
     17.6 CONSENT OF THIRD PARTIES. If any provision of this Agreement is
dependent on the consent of any third party and such consent is withheld, the
Parties shall use their reasonable best efforts to implement the applicable
provisions of this Agreement to the fullest extent practicable. If any provision
of this Agreement cannot be implemented due to the failure of such third party
to consent, the Parties shall negotiate in good faith to implement the provision
in a mutually satisfactory manner; provided, however, TSYS shall not have any
obligation under this Agreement to Synovus to obtain a novation with respect to
obligations which Synovus or any member of the Synovus Group might have with
respect to any TSYS Participant.
     17.7 BENEFICIARY DESIGNATION/RELEASE OF INFORMATION/RIGHT TO REIMBURSEMENT.
To the extent permitted by applicable Law and except as otherwise

28



--------------------------------------------------------------------------------



 



provided for in this Agreement, all beneficiary designations, authorizations for
the release of Information and rights to reimbursement made by or relating to
TSYS Participants under Synovus Benefit Plans shall be transferred and assigned
to and be in full force and effect under the corresponding TSYS Benefit Plans
until such beneficiary designations, authorizations or rights are replaced or
revoked by, or no longer apply to, the relevant TSYS Participant.
     17.8 NOT A CHANGE IN CONTROL. The Parties acknowledge and agree that the
transactions contemplated by the Distribution Agreement and this Agreement do
not constitute a “change in control” for purposes of any Synovus Benefit Plan or
TSYS Benefit Plan.
SECTION 18
MISCELLANEOUS
     18.1 EFFECT IF DISTRIBUTION DOES NOT OCCUR. Notwithstanding anything in
this Agreement to the contrary, if the Distribution Agreement is terminated
prior to the Distribution Date, then all actions and events that are, under this
Agreement, to be taken or occur effective immediately prior to, as of or
following the Distribution Date, or otherwise in connection with the Separation,
shall not be taken or occur except to the extent specifically agreed to in
writing by Synovus and TSYS and neither Party shall have any Liabilities to the
other Party under this Agreement.
     18.2 RELATIONSHIP OF PARTIES. Nothing in this Agreement shall be deemed or
construed by the Parties or any third party as creating the relationship of
principal and agent, partnership, joint venture or other fiduciary relationship
between the Parties, it being understood and agreed that no provision contained
herein, and no act of the Parties, shall be deemed to create any relationship
between the Parties other than the relationship set forth in this Agreement.
     18.3 INDIRECT ACTION. Each of Synovus and TSYS shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed indirectly by such Party
or by the Synovus Group or the TSYS Group, respectively.
     18.4 NOTICES. All notices, requests, claims, demands and other
communications under this Agreement shall be provided in accordance with the
Notice provision of the Distribution Agreement.
     18.5 ENTIRE AGREEMENT. This Agreement, the Distribution Agreement, and each
other Ancillary Agreement, including any related annexes, schedules and
exhibits, as well as any other agreements and documents referred to in this
Agreement and in any such Ancillary Agreement, shall together constitute the
entire agreement between the Parties with respect to the subject matter hereof
and thereof and shall supersede all prior negotiations, agreements and
understandings of the Parties of any nature, whether oral or written, with
respect to such subject matter.

29



--------------------------------------------------------------------------------



 



     18.6 AMENDMENTS AND WAIVERS. This Agreement may not be modified or amended
except by an instrument or instruments in writing signed by an authorized
officer of each Party. Except as otherwise provided in this Agreement, any
failure of any of the Parties to comply with any obligation, covenant, agreement
or condition herein may be waived by the Party entitled to the benefits thereof
only by a written instrument signed by an authorized officer of the Party
granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.
     18.7 GOVERNING LAW. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of Georgia, without giving effect to
the conflicts of laws principles thereof.
     18.8 HEADINGS. The section and other headings contained in this Agreement
are inserted for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.
     18.9 COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement.
     18.10 ASSIGNMENT. This Agreement may not be assigned by either Party except
as provided in the Distribution Agreement with respect to an assignment under
such Distribution Agreement.
     18.11 SEVERABILITY. The invalidity or unenforceability of any term or
provision of this Agreement shall not affect the validity or enforceability of
this Agreement or of any other term or provision of this Agreement, which shall
remain in full force and effect; provided, however, if any term or provision of
this Agreement is determined to be invalid or unenforceable, the Parties shall
negotiate in good faith to amend such term or provision so that it will be valid
and enforceable. If it is ever held that any restriction hereunder is too broad
to permit enforcement of such restriction to its fullest extent, each Party
hereby agrees that such restriction may be enforced to the maximum extent
permitted by Law, and each Party hereby consents and agrees that such scope may
be judicially modified accordingly in any proceeding brought to enforce such
restriction.
     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the day and year first above written.

            Synovus Financial Corp.
      By:         Name:         Title:      

30



--------------------------------------------------------------------------------



 



            Total System Services, Inc.
      By:         Name:         Title:      

31